CABOT MICROELECTRONICS CORPORATION
SHORT TERM INCENTIVE PROGRAM
ARTICLE I. GENERAL
Section 1.1.  Purpose.  Cabot Microelectronics Corporation (the "Corporation")
maintains the Cabot Microelectronics Short Term Incentive Program, which
operates pursuant to, and according to the terms of, the Cabot Microelectronics
Corporation 2012 Omnibus Incentive Plan ("OIP"), (the "Program") to benefit and
advance the interests of the Corporation by providing to the Corporation's
employees performance-based cash bonuses ("Bonuses") that are based upon the
achievement of financial, business and other performance goals.  Any Bonuses
pursuant to the Program are Awards under the OIP.
Section 1.2.  Administration of the Program.  The Compensation Committee of the
Corporation's Board of Directors (the "Committee") shall administer the
Program.  The Committee may adopt such rules as it deems appropriate in order to
carry out the purpose of the Program.  Questions of interpretation,
administration and application of the Program shall be determined by the
Committee.  The Committee may authorize any one or more of its members, or any
officer of the Corporation, to execute and deliver documents on behalf of the
Committee with respect to the Program.  The determinations of the Committee
shall be final and binding in all matters relating to the Program.  The
Committee shall have authority to determine the terms and conditions of
Bonuses.   With the exception of any determination or payment of any Bonus to
any Executive Officer of the Corporation (as defined by relevant Securities and
Exchange Commission regulations), the Committee may delegate some or all of its
authority under the Program to the Chief Executive Officer or other officers.
Section 1.3.  Eligible Persons.  Bonuses may be granted to employees of the
Corporation.  The Committee or, if applicable, its delegate(s) shall determine
the employees who are eligible to participate in the Program ("Participants"). 
An individual shall not be deemed an employee for purposes of the Program unless
such individual is classified and receives compensation from the Corporation for
services performed as an employee of the Corporation.
ARTICLE II. BONUSES
Section 2.1. Bonuses.  The Committee may grant annual Bonuses to employees
subject to the provisions of the Program.
Section 2.2. Terms of Bonuses.  The Committee or, if applicable, its delegate(s)
shall (i) establish for the relevant period of the Program ("Performance
Period") the applicable performance goals and objectives ("Performance
Objectives") for the Corporation and each Participant, and the particular
allocation to each such Performance Objective, and (ii) establish target bonuses
for each Participant, which shall equal a percentage of the Participant's base
salary.  In general, for the Program, the Performance Period is the
Corporation's fiscal year (October 1 – September 30).  Performance Objectives
under the Program may include, but shall not be limited to, various financial,
business and operational goals (for example, those related to earnings per
share, revenue, gross margin, operating income, cash flow, earnings before
interest and taxes, customer satisfaction, product quality, securing new
opportunities, new product introductions, productivity improvements, customer
return rate, and, new business area growth).


Section 2.3. Determination of Bonuses.  Following the close of the relevant
Performance Period, the Committee, or, with respect to Participants other than
Executive Officers, the Committee's delegate(s), shall determine the amount of
Bonus (if any) to be paid to each Participant, based on assessment of
achievement of the Performance Objectives of the Program, as well as reflecting
an assessment of each Participant's individual performance or other factors
during the relevant Performance Period, in the Committee's (or delegate(s)')
sole discretion.  In no event shall a determination of a Bonus for an Executive
Officer be made other than by the Committee.
Section 2.4. Payment of Bonuses.  Payment of a Bonus to a Participant shall be
made as soon as practicable after determination of the amount of the Bonuses
under Section 2.3 above, and after the Committee has approved the aggregate
bonus payout amount for the Performance Period, and individual Bonuses for the
Corporation's Executive Officers, but in no event later than 75 days after the
end of the Performance Period.  In no event shall a payment of a Bonus be made
to an Executive Officer other than as specifically authorized by the Committee. 
Participants whose employment is terminated, whether by the Corporation or
voluntarily by the Participant, prior to the payment date of a Bonus shall not
be entitled to receive a Bonus, whether or not a Bonus amount previously had
been designated for such Participant pursuant to the terms of the Program. 
According to the intent of the Corporation to award the entire accrual of Bonus
amounts for the relevant Performance Period, which is set by the Committee in
conjunction with the closing of the Corporation's financial books for such
Performance Period, to the extent a Bonus amount had been accrued for and/or
designated for such Participant in advance of the termination of such
Participant's employment, the Corporation shall reallocate such amount to the
pool of other Participants (with the exception of Executive Officers unless
specifically agreed upon by the Committee) in the Program, to the extent
administratively practical.


Section 2.5. Recovery of Bonuses.  The Corporation may rescind or recover a
Bonus paid to a Participant immediately under certain circumstances, including,
but not limited to, (i) the Participant's: actions constituting Cause, as
determined by the Corporation in its discretion and as otherwise enforceable
under local law; rendering of services for a competitor prior to, or within six
(6) months after, the payment of a Bonus or the termination of Participant's
Service with the Corporation; unauthorized disclosure of any
confidential/proprietary information of the Corporation to any third party;
failure to comply with the Corporation's policies regarding the identification,
disclosure and protection of intellectual property; violation of the Cabot
Microelectronics Corporation Employee Confidentiality, Intellectual Property and
Non-Competition Agreement; violation of the Cabot Microelectronics Corporation
Code of Business Conduct, including those provisions related to financial
reporting, (2) and, as may be required by law, including regulations related to
the Dodd-Frank Wall Street Reform and Consumer Protection Act.  In the event of
any such rescission or right of recovery, the Participant must repay the Bonus
to the Corporation, and the Company shall be entitled to set-off against the
amount of the Bonus any amount owed to the Participant by the Corporation.


ARTICLE III  MISCELLANEOUS
Section 3.1. No Additional Participant Rights.  The participation of an employee
in the Program shall not give such employee any right to be retained in the
employ of the Corporation or any of its affiliates, and the Corporation
specifically reserves the right to dismiss a Participant or to terminate any
arrangement pursuant to which any such Participant provides services to the
Corporation, with or without cause.  No person shall have claim to a Bonus under
the Program, except as otherwise provided for herein, or to continued
participation in the Program. There is no obligation for uniformity of treatment
of Participants under the Program. The benefits provided for Participants under
the Program shall be in addition to and shall in no way preclude other forms of
compensation to or in respect of such Participants. It is expressly agreed and
understood that the employment of a Participant is terminable at the will of
either party and, if such Participant is a party to an employment agreement with
the Corporation or one of its affiliates, in accordance with the terms and
conditions of the Participant's employment agreement.
Section 3.2. No Assignment.  The rights of a Participant with respect to any
Bonuses granted under the Program shall not be transferable by the Participant.
Section 3.3. Taxes;Tax Withholding.  To the extent a Participant who is to be
paid a Bonus under the Program is subject to an employment arrangement with the
Corporation or a subsidiary thereof that provides for tax equalization
consideration, then such tax equalization consideration also shall apply to, and
be included as part of, the Participant's Bonus to be paid under the Program. 
The Corporation or a subsidiary thereof, as appropriate, shall have the right to
deduct from all payments made under the Program to a Participant or to a
Participant's beneficiary or beneficiaries any federal, state or local taxes
required by law to be withheld with respect to such payments.Section
Section 3.4. No Restriction on Right of Corporation to Effect Changes.  The
Program shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any recapitalization, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction or event
involving the Corporation or a subsidiary thereof or any other event or series
of events, whether of a similar character or otherwise.
Section 3.5. Source of Payments.  The Corporation shall not have any obligation
to establish any separate fund or trust or other segregation of assets to
provide for payments under the Program. To the extent any person acquires any
rights to receive payments hereunder from the Corporation, such rights shall be
no greater than those of an unsecured creditor.
 

--------------------------------------------------------------------------------

 
Section 3.6. Amendment and Termination.  The Committee may at any time and from
time to time alter, amend, suspend or terminate the Program in whole or in part.
Section 3.7. Governing Law and Severability.  The Program and all rights and
Bonuses hereunder shall be construed in accordance with and governed by the laws
of the State of Illinois without regard to conflicts of law principles and
applicable federal law.  The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Program
shall be exclusively in the courts in the State of Illinois, including the
Federal Courts located therein (should Federal jurisdiction exist).  If any
portion of the Program is deemed to be in conflict with local law, that portion
of the Program, and that portion only, will be deemed null and void under that
local law. All other provisions of the Program will remain in full effect.
Section 3.8.  Miscellaneous.  Notwithstanding any provision of the Program to
the contrary, any and all Bonuses made under the Program are intended to be
exempt from or, in the alternative, comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the interpretive guidance thereunder,
including the exceptions for short-term deferrals.  The Program shall be
construed and interpreted in accordance with such intent.

--------------------------------------------------------------------------------